Dismissed and Memorandum Opinion filed November 13, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00583-CV

                         ALPER KARAALI, Appellant
                                         V.
                 PETROLEUM WHOLESALE, L.P., Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-44275

               MEMORANDUM                         OPINION
      According to information provided to this court, the trial court signed a final
judgment April 15, 2014, and appellant filed a timely motion for new trial. The
trial court denied the motion for new trial by an order signed May 27, 2014.
Appellant then filed a pro se notice of appeal on July 18, 2014. Appellant also filed
an affidavit of indigence. See Tex. R. App. P. 20.1(a)(2).

      The record has not been filed in this appeal, and both the district clerk’s
office and the court reporters have stated appellant has not paid for preparation of
the record. On August 27, 2014, one of the court reporters on this case notified this
court that appellant’s request to proceed as a pauper was denied by the trial court.
We ordered a partial record containing the documents related to appellant’s claim
of indigence, which was filed September 24, 2014. The reporter’s record from the
indigence hearing was filed September 26, 2014. The record reflects that the Harris
County District Clerk and the official court reporter filed timely contests to
appellant’s affidavit of indigence. See Tex. R. App. P. 20.1(e). The trial court
granted an extension of time to conduct a hearing on the contest. See id. 20.1(i)(3).
A hearing on the contests was held August 15, 2014. On August 19, 2014, the trial
court signed an order sustaining the contest to appellant’s affidavit of indigence
and ordering him to pay the costs of appeal. See id. 20.1(i)(4).

      On October 7, 2014, this court ordered appellant to pay the appellate filing
fee on or before October 31, 2014. See Tex. R. App. P. 5. In addition we ordered
appellant to pay the costs for preparation of the clerk’s record and provide this
court with proof of payment on or before October 31, 2014. See id. 37.3(b). The
court’s order stated that if appellant failed to comply, the appeal would be
dismissed. See id. 42.3. Appellant filed no response. The appellate filing fee has
not been paid and the complete clerk’s record has not been filed.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                          2